Title: To George Washington from Lafayette, 4 February 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris February the 4th 1788

Your letters Become More and More distant, and I Anxiously Wish for your Speedy Appointement to the Presidency, in order that You May Have a More Exact Notice of the Opportunities to Write to Me. This Will not tell you Much of politics. The two Imperial Courts are preparing for a Vigorous Campaign Against the turks. Russia intends Sending a Squadron into the Mediterranean, and altho’ it does not Much Suit either England or france, None, I think, Will Earnestly Expostulate Against it. The turks would fight, as lord Cornwallis once wrote about me,

if they knew How. They shall be Beaten without doubt, and Cannot fail to pay dearly for their New Connection With Great Britain. I am told that the king of prussia also Repents for What He Has done, but He is too Wild to Be trusted. He is Strenghtening the Germanic Confederacy Set on foot By the late King, and England Has taken into Her Pay a Good Number of German princes. it seems affairs are slowly working towards an Alliance Betwen the Imperial Courts, france and Spain. it Goes on as Gently as it is possible for politics to Move. france is Afraid for Her levant trade. She wants to Mend Her deranged finances. Governement is not a little Embarassed By a Spirit of Opposition that Has of late introduced itself. So that Every Means to pacify, to Mediate, and to lay still will Be Emploied By France. Yet is she so powerfull By Her Ressources, Her fertility, Her position, and all the Advantages She is Endowed with, that She Must Be Calculated Much Above the Mark Where Her Rivals Now place Her—and the Moment She Gets a National Assembly, She Will leave far Behind Every Thing in Europe. England Has Gone a little too far for Her own abilities and intentions. I am told there is a deficiency in the last Quarter. She is Uneasy at the fermentation kept up in Holland By the Horrid Conduct of the State Holderians—and at the Prospect of the Quadruple Alliance. Yet as our Ministry are known to Seek Peace with Great Perseverance, the British Cabinet think themselves Enabled to take a Higher tone than what they seriously intend.
We are Anxiously waiting for the Result of the State Conventions. The New Constitution Has Been Much Examined and Admired By European philosophers. it Seems the want of a declaration of Rights, of An insurance for the trial by juries, of a Necessary Rotation of the President, are, with the Extensive powers of the Executive, the principal points objected to. Mr Jefferson and Myself Have Agreed that those objections Appear’d to Us Both well Grounded, But that None Should Be Started Untill Nine States Had Accepted the Confederation—then Amendments, if thought Convenient, Might be Made to take in the dissidents. as to What Respects the powers and possible permanency of the president I am Easy, Nay I am pleased with it, as the Reducing of it to what is Necessary for Energy, and taking from it Every dangerous Seed will Be a glorious Sheet in the History of My Beloved General.

You Have Received an Arrêt du Conseil and letter to Mr Jefferson Which I Hope will prove Advantageous to the trade. The former Has Excited a pretty Considerable fermentation Among Some Commercial and financeering people who think we Have Been too partial to the United States. I Have Requested the Ministers to Call the Opponents in a Committee, and Hope to Support Every Article to their Satisfaction. it is Better Not to Mention this Circumstance for fear of Giving Some Unnecessary Uneasiness to the Merchants in America.
The Edi[c]t Giving to the Non Catholic Subjects of the king a Civil Estate Has Been Registered. You Remember, My dear General, What I wrote to You Three Years Ago. You Easely Guess that I was well pleased last Sunday in introducing to a Ministerial table the first protestant Clergyman Who Could Appear at Versailles Since the Revolution of 1685.
Mde de Lafayette, Anastasia, George Your Son, and Virginia are all Well and Beg to Be Most Respectfully presented to You and to Mrs Washington to whom I Beg You to offer My affectionate Respects. Remember me, My dear General, to the family and all friends. inclosed is a letter from M[arqu]is de Bouillé who Has Been Much flattered with the one He Received from You. Adieu, My Beloved General, for God’s Sake don’t Miss any opportunity to write to Your Most Respectfull loving, and filial friend

lafayette

